Case: 1:19-cv-06334 Document #: 231 Filed: 11/20/20 Page 1 of 1 PageID #:3106

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Illinois Coalition for Immigrant and Refugee
Rights, Inc., et al.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:19−cv−06334
                                                                    Honorable Gary
                                                                    Feinerman
Chad F. Wolf, et al.
                                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 20, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Due to the schedule of this
Court, the status hearing set for 12/1/2020 at 11:45 a.m. [229] is re−set for 9:00 a.m.
TIME CHANGE ONLY. Attorneys/Parties should appear for the 12/1/2020 hearing by
calling the Toll−Free Number: (877) 336−1828, Access Code: 4082461. Members of the
public and media will be able to call in to listen to this hearing (use toll free number).
Please, please be sure to keep your phone on mute when you are not speaking. Persons
granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
